12 N.Y.3d 830 (2009)
OVERSTOCK.COM, INC., Appellant,
v.
NEW YORK STATE DEPARTMENT OF TAXATION AND FINANCE et al., Respondents.
Court of Appeals of New York.
Decided May 5, 2009.
Appeal transferred, without costs, by the Court of Appeals, sua sponte, to the Appellate Division, First Department, upon *831 the ground that a direct appeal does not lie when questions other than the constitutional validity of a statutory provision are involved (NY Const, art VI, § 3 [b] [2]; § 5 [b]; CPLR 5601 [b] [2]).